Citation Nr: 1520151	
Decision Date: 05/11/15    Archive Date: 05/26/15

DOCKET NO.  10-09 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES


1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for chondromalacia of the left knee.

2.  Entitlement to service connection for a left knee disability, to include chondromalacia and degenerative arthritis.

(The issue of entitlement to waiver of recovery of an overpayment of nonservice-connected disability pension benefits, to include whether an overpayment of nonservice-connected disability pension benefits was properly created, is the subject of a separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to December 1975.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, Philippines.

In April 2011, the Veteran provided testimony at a Travel Board hearing before the undersigned Veterans Law Judge of the Board.  A transcript of that hearing is associated with the claims file.

The Veteran's appeal was remanded by the Board in August 2011.

The record reflects that a January 2013 rating decision denied reopening claims for service connection for PTSD and for a psychiatric disability other than PTSD, and issued a Statement of the Case in December 2013 in response to the Veteran's notice of disagreement dated April 2013.  There is no evidence in the record indicating that the Veteran perfected an appeal to the January 2013 rating decision.  See C.F.R. § 20.202 (2014).  Therefore, the issue of service connection for a psychiatric disability, to include PTSD, is currently not on appeal.

In November 2014, the Veteran submitted an inquiry regarding the status of his appeal as to his claims for service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD), and for spine and eye disabilities.  In this regard, the Board referred to the Agency of Original Jurisdiction (AOJ) the issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a bilateral eye disability, to include refractive error, and whether new and material evidence has been received to reopen a claim for service connection for PTSD.  The record reflects that the AOJ has not yet adjudicated the issues of service connection for a cervical spine disability, a lumbar spine disability, and a bilateral eye disability, to include refractive error.  

Therefore, the Board does not have jurisdiction over the issues of entitlement to service connection for a cervical spine disability, a lumbar spine disability, and a bilateral eye disability, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to service connection for a left knee disability, to include chondromalacia and degenerative arthritis, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  A September 2006 rating decision denied the Veteran's claim to reopen a claim for entitlement to service connection for chondromalacia of the left knee; the Veteran did not appeal that decision in a timely manner nor was any new and material evidence submitted within the appeal period.

2.  Evidence added to the record since the prior final denial in September 2006 is neither cumulative nor redundant of the evidence of record at that time and raises a reasonable possibility of substantiating claim for service connection for chondromalacia of the left knee.


CONCLUSIONS OF LAW

1.  The September 2006 rating decision is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

2.  Evidence submitted to reopen the claim of entitlement to service connection for chondromalacia of the left knee is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

Pursuant to the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); see also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been received to reopen the claim for service connection for chondromalacia of the left knee.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A ] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108 ]."  38 U.S.C.A. § 5103A (f) (West 2002).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2014).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (the Court) held the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA.  38 C.F.R. § 3.156(b) (2013); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011)

A November 1976 rating decision denied the Veteran's original claim of service connection for chondromalacia of the left knee.  The Veteran did not submit any evidence within one year of the November 1976 rating decision, nor did he file a timely appeal to the November 1976 rating decision.

In August 1984, the Veteran filed a claim to reopen the issue of entitlement to service connection for a left knee condition claiming service aggravation.  The RO denied reopening the Veteran's claim of service connection for left knee condition in a February 1985 rating decision on the basis that left knee surgery preexisted service, with no aggravation in service beyond natural progress.  The Board confirmed the denial of service connection for chondromalacia of the left knee in an August 1987 decision.  The Board found that the Veteran's left knee disability preexisted service and that evidence submitted subsequent to the previous final November 1976 rating decision did not show an increase in disability of the left knee in service.  The Veteran did not file an appeal to the August 1987 Board decision.

In September 2005, the Veteran filed a claim to reopen the issue of entitlement to service connection for chondromalacia of the left knee.  In a September 2006 rating decision, the RO denied reopening the claim finding that no new and material evidence has been submitted showing that the Veteran's left knee chondromalacia was aggravated in service.  Notice of that rating decision was issued on September 7, 2006.

The Veteran did not submit any pertinent evidence within one year of the September 2006 rating decision, nor did he file a timely appeal to the September 2006 rating decision.  Therefore, it is final.  38 U.S.C.A. § 7015(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014).

The Veteran filed a claim to reopen the claim for service connection for chondromalacia of the left knee in August 2009.  The March 2010 rating decision on appeal determined that no new and material evidence sufficient to show that this condition was related to or aggravated in service had been received.

The basis of the September 2006 prior final denial was the RO's finding that no new and material evidence showing that the Veteran's left knee chondromalacia was aggravated in service had been received to reopen the claim.  Thus, in order for the Veteran's claim to be reopened, evidence must have been added to the record since the September 2006 rating decision that addresses this basis.

Pertinent evidence submitted and obtained since the September 2006 rating decision includes VA treatment records from dated from January 2000 to July 2002, February 2006 to April 2006, and from September 2009 to October 2009; written lay statements from the Veteran, dated in March 2010 and January 2012; report of the VA joints examination conducted in February 2010; and the transcript of the April 2011 Board hearing.

In particular, through various written statements and during the April 2011 Board hearing, the Veteran testified that although his enlistment examination reflects a 4 inch scar on his left knee, no problem was noted and that he had no left knee condition that preexisted his active duty service.  He further reported that the physical activities in service, including an injury involving slipping off a ladder, caused his left knee condition in service and that his service discharge summary stated that "the disability is the proximate result of active duty service."

Without addressing the merits of this evidence, the Board finds that the additional evidence addresses the issue of whether the Veteran's current left knee disability is related to his military service, and it is presumed credible for the limited purpose of reopening claim.  Justus, 3 Vet. App. at 512-13.  Thus, this evidence is both "new," as it has not previously been considered by VA, and "material," as it raises the reasonable possibility of substantiating the Veteran's claim for service connection for chondromalacia of the left knee.

The Board thus finds that new and material evidence has been submitted to reopen the claim of entitlement to service connection for chondromalacia of the left knee, since the September 2006 rating decision.  On this basis, the issue of entitlement to service connection for chondromalacia of the left knee is reopened.


ORDER

New and material evidence having been received, the claim for entitlement to service connection for chondromalacia of the left knee is reopened and, to that extent only, the appeal is granted.


REMAND

The Board decision above reopened the claim for service connection for a left knee disability.  The RO must be afforded the opportunity to adjudicate the reopened claim de novo prior to appellate consideration.

Further, based upon its review of the Veteran's claims file, the Board finds there is a further duty to assist the Veteran with his claim on appeal.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for a left knee disability.  The law provides that every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. §§ 1110, 1111 (West 2002).  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b) (2014).

With the exception of a left knee scar noted on clinical examination for entrance to service, the presumption of sound condition as to a left knee disability on service entrance does apply in this case because his January 1974 enlistment clinical examination noted no left knee abnormality, other than a left knee scar.  The scar was not shown to be symptomatic.  Although it was noted that the Veteran was status post surgery, no left knee defect was clinically identified, and it was specifically noted that X-ray examination of the left knee was "ok."  Although it was noted in a report of medical history completed at that time that the Veteran had a history of left knee surgery, and there is evidence that prior to service entrance the Veteran had a left knee meniscectomy in 1973, it has not been shown by clear and unmistakable evidence that any pre-existing left knee disability which warranted surgery prior to service was other than resolved at the time of examination for entrance to service.  In this regard, while for consideration, the Board is not bound by the service treatment record assessment that "the [Veteran's bilateral knee] condition was present prior to the [Veteran's] enlistment, but appears to have been aggravated by service duty."  The issue thus becomes whether a left knee disability was incurred in service.  38 U.S.C.A. § 1110.  A clinical opinion in this regard would be useful.

Additionally, the record does not include any opinion as to whether any current left knee disability, to include degenerative arthritis and/or chondromalacia is secondary to service-connected disability, to include service-connected right knee disability.  Therefore, the examiner must also address the secondary relationship between the Veteran's left knee chondromalacia and/or degenerative arthritis and any service-connected disability, to include right knee chondromalacia and arthritis.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA treatment records for the Veteran for left knee disability, dated from service separation to the present.  All attempts to obtain those records should be documented in the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of his currently diagnosed left knee disability.  Specifically, the examiner should provide an opinion as to whether it is at least as likely as not that any current left knee disability was incurred in service.  In rendering the requested opinion, the examiner is requested to specifically reference the pertinent service treatment records, to include the Veteran's ongoing complaints of left knee pain since basic training.  The examiner must also note the Board's finding that while a history of left knee surgery was noted on entrance to service, no residual left knee abnormality or defect was identified at that time other than a left knee scar not shown to be symptomatic. 

Additionally, the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left knee disability, to include chondromalacia and/or degenerative arthritis, is proximately due to, or aggravated by, any service-connected disability.

A complete rationale must be provided for all opinions stated, citing to claims file documents as appropriate.  All opinions should be supported by a clear rationale.

4.  After completing the above, adjudicate the reopened claim de novo.  If the benefit sought on appeal remains denied, provide a supplemental statement of the case to the Veteran, and return the appeal to the Board for appellate review, after the Veteran and his representative have had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


